Order entered June 9, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00243-CV

                   COLLEEN MARIE FISHER, Appellant

                                        V.

                       PAUL M. COOKE, SR., Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-05882

                                    ORDER

      The reporter’s record in this appeal has not been filed because appellant has

not requested it. On May 12, 2021, we ordered appellant to file, no later than May

21, 2021, written verification she had requested the record. Although we cautioned

her that failure to comply could result in the appeal being submitted without the

reporter’s record, appellant has not complied. See TEX. R. APP. P. 37.3(c).

Accordingly, we ORDER the appeal submitted without the reporter’s record. See

id.
      As the clerk’s record has been filed, we further ORDER appellant to file her

brief no later than July 9, 2021.

                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE